EXECUTION COPY

Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of May 30, 2007, by and between GENESEE & WYOMING INC., a
Delaware corporation, whose principal place of business is 66 Field Point Road,
Greenwich, CT 06830 (the “Company”), and MORTIMER B. FULLER III (the
“Executive”).

WHEREAS, the Executive is currently the Chief Executive Officer of the Company,
and will remain in such position through May 30, 2007, after which he shall
cease to provide services to the Company in that capacity;

WHEREAS, the Company has determined to continue to employ the Executive, and the
Executive has agreed to be so employed by the Company, in accordance with the
terms and provisions set forth herein;

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment and Duties.

(a) General. During the Employment Period (as hereinafter defined), the
Executive shall serve as Executive Chairman of the Company, reporting
exclusively to the Board of Directors (the “Board”) of the Company. None of the
Company’s employees shall report to the Executive, save his executive assistant,
except as otherwise determined by the Board from time to time. During the
Employment Period, the Executive shall have all of the duties and
responsibilities commensurate with the Executive’s position as may be assigned
to the Executive from time to time by the Board. The Executive’s place of
employment shall be the principal offices of the Company in Greenwich,
Connecticut, provided, however, that the Executive understands and agrees that
he may be required to travel from time to time for business reasons consistent
with past practice. The Company agrees to use its best efforts to cause the
Executive to be elected to the Board, subject to nomination by the Board (in
accordance with the recommendations of the Governance Committee of the Board)
and to re-election by the shareholders of the Company.

(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full working time, which, with the Board’s
concurrence may be less than 40 hours per week but is expected to be a
substantial commitment and may be project based, to his duties hereunder
(provided that if the Executive’s employment is extended beyond the Initial
Employment Period (as hereinafter defined) the Company and the Executive may
agree to a lesser time commitment), shall diligently and faithfully serve the
Company, shall properly perform his duties and exercise his powers, comply with
the Company policies applicable to him from time to time regarding business
conduct, conflicts of interest, confidentiality and otherwise, and shall use his
best efforts to promote and serve the interests of the Company. Further, the
Executive shall not, directly or indirectly, render services for remuneration or
otherwise to any other person or organization or otherwise engage in activities
that would interfere with the faithful performance of his duties hereunder.
Notwithstanding the foregoing, the Executive may (i) serve on civic or
charitable boards or engage in civic and charitable activities, (ii) serve on
the boards of directors of any company to the extent permitted



--------------------------------------------------------------------------------

under guidelines developed by the Governance Committee of the Board, (iii) have
other business interests (provided such interests do not conflict in any way
with the interests of the Company) and (iv) manage personal investments, in each
case, as long as any such activity singularly or together with any other
activity does not interfere with the Executive’s performance of his duties and
the meeting of his obligations hereunder.

2. Term of Employment. The Executive’s employment with the Company pursuant to
the terms of this Agreement shall commence on June 1, 2007 (the “Effective
Date”), and shall continue until December 31, 2009 (the “Initial Employment
Period”), unless renewed prior to such December 31 (or any subsequent
December 31, as the case may be) by the mutual agreement of the Executive and
the Company for an additional period of one calendar year (with each such
additional period, a “Renewal Employment Period”) or terminated earlier than the
scheduled end of the Initial Employment Period or any Renewal Employment Period
in accordance with Section 4 of this Agreement. The period from the Effective
Date until the termination of the Executive’s employment hereunder in accordance
with the terms of this Agreement is hereinafter referred to as the “Employment
Period.”

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Employment Period as compensation for services
rendered:

(a) Base Salary. The Company shall pay to the Executive an annual salary (the
“Base Salary”) at the rate of $665,000 for calendar year 2007, which rate shall
be retroactive to January 1, 2007, and subject to appropriate adjustment in
accordance with the cost-of-living policies generally applicable to all
employees of the Company for calendar years 2008 and 2009, payable in
substantially equal installments in accordance with the ordinary payroll
practices of the Company as established from time to time. In the event that the
Executive’s employment hereunder should continue after December 31, 2009, the
Base Salary shall be appropriately adjusted pursuant to negotiation to reflect
the scope of the Executive’s authority, duties and expected time commitment with
respect to periods of employment after calendar year 2009.

(b) Annual Bonus. In addition to the amounts to be paid to the Executive
pursuant to Sections 3(a) and (c), the Executive shall be eligible to earn an
annual cash bonus (the “Annual Bonus”) in accordance with and the subject to the
terms of the Genesee Value Added methodology under the Omnibus Plan (as defined
below) or such successor incentive plan or program as may be in effect from time
to time and applicable to other senior executive officers of the Company (the
“GVA Plan”). Payment of the Annual Bonus shall be based upon the successful
achievement of one or more annual performance objectives applicable to such
senior executive officers generally. The target amount of the Annual Bonus for
the Executive for calendar year 2007 shall be 60% of the Base Salary in effect
for such calendar year; for each calendar year following 2007 during the Initial
Employment Period the target Annual Bonus shall be 50% of the amount of the Base
Salary in effect for each such calendar year. In the event that the Executive’s
employment hereunder should continue after December 31, 2009, the target amount
of the Annual Bonus shall be appropriately adjusted pursuant to negotiation to
reflect the scope of the Executive’s authority, duties and expected time
commitment.

 

2



--------------------------------------------------------------------------------

(c) Equity Awards and Stock Options. In addition to the amounts to be paid to
the Executive pursuant to Sections 3(a) and (b), the Executive shall continue to
be eligible to receive discretionary annual grants of equity incentive awards on
the same basis as such grants are made to other senior executive officers of the
Company (the “Annual Equity Grants”) in accordance with and subject to the terms
of the Company’s 2004 Omnibus Incentive Plan or such successor incentive plan as
may be in effect from time to time and applicable to other senior executive
officers (the “Omnibus Plan”) and the terms of any award agreement issued
thereunder; provided, however, for grants made in respect of any Renewal
Employment Period, such basis for granting awards shall be subject to
appropriate adjustment to reflect any changes to the scope of the Executive’s
authority, duties and expected time commitment for such periods.

(d) Pension Benefit Plans. The Executive shall be eligible to participate in the
Company 401(k) plan and any other defined contribution or defined benefit
retirement plan, or any successor thereto, maintained or contributed to by the
Company, or any subsidiary thereof, and providing pension benefits, including,
without limitation, any such plan established for the purpose of providing such
benefits for employees of the railroad industry, in accordance with and subject
to the terms of such plans, as they may be amended from time to time.

(e) Welfare Benefit Plans. The Executive and/or his eligible dependents shall be
eligible to participate in the Company’s welfare benefit plans and programs
generally applicable to other senior executive officers of the Company, in
accordance with and subject to the terms of the plans, as they may be amended
from time to time.

(f) Deferred Compensation Plan. During the Employment Period, the Executive
shall be eligible to continue to participate in the Company’s Deferred
Compensation Plan or any similar or successor deferred compensation plan,
program or arrangement, if any, maintained by the Company and generally
applicable to other senior executive officers of the Company, in accordance with
and subject to the terms of the plans, as they may be amended from time to time.

(g) Life Insurance. Unless the Executive dies, is disabled (as defined in
Section 4(d) hereof), is terminated for Cause or resigns without Good Reason
prior to the end of the period specified below, the Company shall continue to
pay the Executive an amount equal to the sum of (i) the annual premium payable
on the life insurance policies currently maintained by the Company for the
Executive plus (ii) a tax gross-up payment in an amount equal to any taxes that
are due on account of such premium payments, with the sum of such amounts to be
payable each year, at the same time such payments are made for any other senior
executives for whom such insurance is maintained by the Company. Such payments
shall continue to be made for the period beginning with calendar year 2007
through and including the calendar year in which the Executive attains age 70.
The foregoing notwithstanding, at Company’s option after consultation with the
Executive, the Company, in lieu of such program, may provide a program with
substantially the same economic benefits.

(h) Business and Travel Expenses. The Company shall reimburse the Executive for
reasonable business travel expenses and other business-related expenses properly
incurred by the Executive in the fulfillment of his duties hereunder upon
presentation of written documentation thereof, in accordance with and subject to
the applicable expense reimbursement

 

3



--------------------------------------------------------------------------------

policies and procedures of the Company as in effect from time to time; provided,
however, that such expenses reported in such written documentation shall be
reviewed by the Compensation Committee of the Board on a quarterly basis, and
shall be subject to the approval of such Compensation Committee.

(i) Matching Program for Charitable Gifts. The Executive shall be eligible to
participate in the Company’s program for matching charitable contributions by
employees. Subject to the limits under such program, the Company will match all
such charitable gifts by the Executive for any calendar at a rate or amount no
lower than the rate or amount applicable to the chief executive officer of the
Company or to members of the Board for such year, whichever is higher.

(j) Vacation. The Executive shall be entitled to receive vacation and paid-off
time as may be available generally to other senior executive officers of the
Company, subject to the terms of any applicable plan or policy and to proration
in the event the Executive’s employment terminates other than at calendar year
end.

(k) Physical Exams for Executives. The Executive will be eligible to participate
in the Company’s annual physical examination program for its executive officers
on the same basis as the other executive officers. To the extent permitted under
such plan, the Executive shall be entitled to select the physician who will
conduct the examination.

(l) Office Support and Staff. During the Employment Period, the Company shall
provide the Executive with an office, office furnishings and secretarial and
other administrative support in a manner commensurate with his status. Such
office and support shall be at the Company’s principal offices and the assistant
shall be assigned to Executive on a dedicated basis, but the assistant may have
other duties also. Initially, such assistant shall be the Executive’s current
assistant; in the event of her departure, the Company shall assign to the
Executive another assistant subject to the Executive’s consent, which shall not
be unreasonably withheld or delayed.

(m) Indemnification. During the Employment Period the Company will not take any
action that would lessen Executive’s eligibility for indemnification under
applicable law, Company organizational documents, contracts, and insurance,
compared with the eligibility of other senior executive officers in effect from
time to time. The Executive’s post-termination rights to indemnification also
shall be no less favorable than those applicable from time to time to other
former officers and directors of the Company.

(n) Perquisites. During the Employment Period, the Executive shall be entitled
to perquisites and executive benefits consistent with those made available to
other senior executive officers of the Company from time to time.

4. Termination of Employment during the Employment Period.

(a) Termination of Employment in General; Notice. Subject to the further
provisions of this Section 4, during the Initial Employment Period or any
subsequent Renewal Employment Period the Company may terminate the Executive’s
employment, and the Executive may resign his employment with the Company, at any
time for any reason or for no stated

 

4



--------------------------------------------------------------------------------

reason. In no event shall the failure or unwillingness of the Company to agree
to a renewal of the Executive’s employment pursuant to the terms of this
Agreement in accordance with the terms of Section 2 hereof constitute a
termination by the Company of the Executive’s employment hereunder for purposes
of this Section 4, and any rights to any payments or benefits the Executive may
have following such expiration of the Initial Employment Period or any
subsequent Renewal Employment Period shall not arise under or be governed by the
terms of this Agreement. During the Employment Period, the following amounts
shall be paid or provided to the Executive (or in the event of the Executive’s
death, to his estate or beneficiary) if his employment with Company ends for any
reason (collectively, the “Accrued Amounts”): (i) payment of any unpaid Base
Salary for the period of the Employment Period through and including the
applicable date of termination or resignation; (ii) the amount of any Annual
Bonus accrued but unpaid with respect to any completed fiscal year of the
Company as of the date such termination or resignation occurs; (iii) a cash
payment for the amount of any earned but unused vacation time in accordance with
Company policies; (iv) a cash payment for all properly incurred but unreimbursed
amounts for reasonable business travel and other business-related expenses in
accordance with the terms of Section 3(h) hereof; and (v) any other amounts or
benefits required to be paid or provided by law or under the terms of any
applicable pension, welfare or equity compensation plan of the Company. The
Accrued Amounts shall be paid to the Executive at the applicable time or times
otherwise contemplated by Section 3 of this Agreement or, if no time is
contemplated by Section 3, within 30 days following the date of such termination
or resignation.

(b) Termination for Cause; Resignation Without Good Reason. During the Initial
Employment Period or any subsequent Renewal Employment Period, the Company may
terminate the Executive’s employment immediately for Cause (as hereinafter
defined), and the Executive may resign his employment with the Company without
Good Reason (as hereinafter defined), in either of which event the Executive
shall be entitled to the Accrued Amounts. The Executive shall have no further
right to receive any other compensation or benefits after such termination or
resignation of employment.

(c) Termination Without Cause; Resignation for Good Reason. During the Initial
Employment Period or any subsequent Renewal Employment Period, the Company shall
give the Executive not less than 30 days prior written notice of its intention
to terminate his employment without Cause, and the Executive shall give the
Company not less than 30 days’ prior written notice of his intention to resign
his employment for Good Reason. If, during the Initial Employment Period or any
subsequent Renewal Employment Period, the Executive’s employment is terminated
by the Company without Cause or if the Executive resigns from his employment for
Good Reason, in lieu of all other amounts that otherwise may be due to the
Executive in such events, the Company shall pay the Executive the Accrued
Amounts. In addition, subject to the Executive’s execution and delivery of a
general release of claims in the form attached hereto as Exhibit A, the
Executive shall be entitled to (i) a cash lump sum payment in an amount equal to
three hundred percent (300%) of the Base Salary in effect on the date of such
termination or resignation; (ii) full vesting of all stock options, restricted
stock awards and other equity awards outstanding as of the date of such
termination or resignation to the extent provided for under existing plans and
award agreements, provided, however, that any unvested restricted stock awards
granted on June 2, 2006 as bonuses to the Executive in connection with the 2006
sale and disposition of the operations and other assets of the Australian
Railroad Group Pty. Ltd. to Queensland Rail and Babcock & Brown Limited and
related transactions shall fully

 

5



--------------------------------------------------------------------------------

vest notwithstanding any contrary provisions in the applicable plan or award
agreement; (iii) payment by the Company of all annual premiums (and related tax
gross-up payments) for the Executive’s life insurance coverage (as described in
Section 4(g)) due for the period beginning with the year that includes the date
of such termination or resignation through and including the year in which the
Executive attains age 70; and (iv) payment by the Company of all premiums
payable with respect to the Medicare supplemental insurance for the Executive
and his dependents for the period beginning on the date of such termination or
resignation and ending on the third anniversary thereof (all such payments and
benefits together, the “Severance Obligations”). The Company shall pay the cash
payment portion the Severance Obligations to the Executive no later than 30 days
following the date of the Executive’s termination or resignation of employment,
and shall pay the insurance premium payment portion of the Severance Obligations
in accordance with the Company’s ordinary practice with respect to such
payments. The Executive shall not be obligated to seek other employment or take
any other employment or take any other action by way of mitigation of the
amounts payable to the Executive under this Section 4(c), and the amounts
payable hereunder shall not be reduced or offset by any amounts that the
Executive earns after his termination or resignation of employment with the
Company. Subject to any applicable law or regulatory requirement, the Executive
and the Company hereby mutually agree to cooperate in drafting any public
communication regarding a termination or resignation described in this
Section 3(d); the text of which communication shall be subject to their mutual
agreement prior to its publication.

(d) Termination Due to Death or Disability. During the Initial Employment Period
or any subsequent Renewal Employment Period, the Executive’s employment with the
Company shall terminate automatically on the date of the Executive’s death. In
the event of the Executive’s Disability (as defined under the Company’s
long-term disability plan generally applicable to senior executive officers of
the Company) during the Initial Employment Period or any subsequent Renewal
Employment Period, the Company shall be entitled to terminate his employment. In
the event of termination of the Executive’s employment by reason of the
Executive’s death or Disability, the Company shall pay to the Executive (or his
estate, as applicable), the Accrued Amounts and the benefits due under the
Company’s life insurance and long-term disability plans in which the Executive
participates at the time of such termination; in addition, all stock options,
restricted stock awards and other equity awards outstanding as of the date of
such termination or resignation shall fully vest, to the extent provided for
under the terms of the applicable equity incentive plan or award agreement.

(e) Termination following a Change of Control. If, at any time during the
Initial Employment Period or any subsequent Renewal Employment Period, the
Executive is entitled to any payment or benefits under the terms of that certain
agreement between the Company and the Executive, dated June 24, 1996, relating
to change-of-control severance, as such agreement may be amended or superseded
from time to time (the “Change of Control Agreement”), the terms of Section 4(c)
hereof shall not apply and in its place the Change of Control Agreement shall
govern and any severance payment or provision of benefits to the Executive shall
be made solely in accordance with the terms thereof. Notwithstanding the terms
of this Agreement, or anything to the contrary in the Change of Control
Agreement, the Executive hereby acknowledges and agrees that for any period
following the expiration of the Initial Employment Period or any subsequent
Renewal Employment Period in accordance with Section 2 hereof the Change of
Control Agreement shall not apply to the Executive and shall be

 

6



--------------------------------------------------------------------------------

of no force or effect for such period, including (for the avoidance of doubt)
any period during which the Executive provides services to the Company as a
consultant, employee or any other capacity, during the Transitional Period or
thereafter.

(f) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 16 of this Agreement. In the
event of a termination by the Company for Cause, or by the Executive for Good
Reason, the Notice of Termination shall (i) indicate the specific termination
provision in this Agreement relied upon, (ii) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) specify the
date of termination. The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(g) “Cause” means the Executive’s (i) willful and continued failure to perform
substantially all of his duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness) for a period of 10
days following the delivery of a written demand for substantial performance to
the Executive by the Board, which specifically identifies the manner in which
the Board believes the Executive has not substantially performed his duties;
(ii) intentional dishonesty on the part of the Executive in the performance of
his duties with the Company; (iii) conviction of, or entry of a plea of guilty
or nolo contendere to charges of, any crime under the laws of the United States
or any state thereof, or any other jurisdiction in which the Company conducts
business or provides services, which constitutes (x) a felony or (y) a
misdemeanor involving moral turpitude; (iv) willful malfeasance or willful
misconduct in connection with the Executive’s duties with the Company or any act
or omission which is injurious to the financial condition or business reputation
of the Company or its Affiliates; (v) material breach of this Agreement or any
other agreement between Executive and the Company; or (vi) other conduct that
reasonably could be anticipated to be materially harmful to the business,
interests, or reputation of the Company, each as determined by the Board in its
reasonable judgment.

(h) “Good Reason” shall mean (i) a material breach by the Company of the terms
of this Agreement; (ii) a material reduction by the Company in the Executive’s
annual base salary or annual cash bonus target compensation in violation of this
Agreement; (iii) a failure by the Company to provide the office and support
referenced in Section 3(l) hereof in a location within is more than 50 miles
commuting distance (one way) from the Executive’s current residence in Rye, New
York; or (iv) requiring the Executive to be on travel status to an extent
materially greater (measured over a period of at least six months) than the
Executive was prior to the Effective Date; provided, however, that no event or
condition shall constitute Good Reason unless (A) the Executive gives the
Company, written notice of his intention to terminate his employment for Good
Reason and the grounds for such termination no later than sixty (60) days of the
occurrence of the act or omission that the Executive believes constitutes such
grounds and (B) such grounds for termination (if susceptible to correction) are
not corrected by the Company within 30 days of its receipt of such notice.

 

7



--------------------------------------------------------------------------------

5. Confidentiality.

(a) Confidential Information. Without limiting the Executive’s duties under the
law, and in addition thereto, the Executive shall not, during the Employment
Period or thereafter (unless in the course of the Executive’s employment and
necessary for the performance of the Executive’s duties, or unless with the
written consent of the Company), directly or indirectly divulge, disclose, or
communicate to any person, firm or corporation in any manner whatsoever any
information of any kind, nature, or description concerning any matter affecting
or relating to the business of the Company or its subsidiaries (the “Company
Group”), or any matter affecting or relating to its customers, including,
without limitation, any trade secrets or any correspondence, accounts,
connections or dealings of the Company Group or any knowledge gained in relation
thereto during the Executive’s employment and any information whatsoever
concerning any past or present customer of the Company Group (“Confidential
Information”); provided, however, that the restrictions contained in this
Section 5(a) shall not apply to any information that has entered into the public
domain other than by reason of the Executive’s breach.

(b) In the event that the Executive becomes legally compelled to disclose any
Confidential Information, the Executive shall provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information.

(c) Exclusive Property. The Executive confirms that all Confidential Information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by the Executive relating to the
business of the Company or the Company Group shall be and remain the property of
the Company or the Company Group.

6. Noncompetition and Nonsolicitation.

(a) The Executive agrees that during the Employment Period and any period
subsequent to the Employment Period during which he provides any consulting
services to the Company in accordance with the terms of Section 7 hereof, and
for a period beginning on the later of the date his employment hereunder
terminates or the last day of the Transitional Period (as defined in Section 7
hereof) (either date, the “Termination Date”) and ending on the second
anniversary thereof (the “Restricted Period”), the Executive shall not, without
the prior written consent of the Company, either alone or in concert or
association with others, directly or indirectly, for remuneration or otherwise,
either as principal, agent, consultant, employee, stockholder (other than as a
passive investor in 2% or less of the equity securities of a publicly traded
entity) or any other capacity, perform any services or engage in any work for or
on behalf of any company, firm, partnership, joint venture or other business
enterprise or business entity that competes with any business or activity of the
Company Group.

 

8



--------------------------------------------------------------------------------

(b) The Executive agrees that during the Restricted Period, the Executive shall
not directly or indirectly (i) solicit, induce or attempt to solicit or induce
any person who is, or during the then most recent 12-month period was, an
employee or officer of the Company Group, and who the Executive knows or
reasonably should know is or was such a person, to leave the employ of the
Company Group or violate the terms of his or her contract, or any employment
arrangement, with the Company Group; or (ii) induce or attempt to induce any
customer, client, supplier, licensee or other business relation of the Company
Group that the Executive knows or reasonably should know is such a person or
entity to cease doing business with the Company Group. As used herein the term
“indirectly” shall (x) include, without limitation, the Executive’s permitting
the use of the Executive’s name by any competitor of the Company Group in
violation of this Section 6(b) and (y) not include any general, non-targeted
employment advertising efforts by any person employing or otherwise affiliated
with the Executive.

7. Transitional Services.

(a) For the period beginning on the last day of the Employment Period (other
than where the Employment Period ends early in accordance with the terms of
Section 4 hereof) and ending on the December 31 of the year in which the
Executive attains age 75 (the “Transitional Period”), the Executive hereby
agrees to perform consulting services as an independent contractor to the
Company, and the Company hereby agrees to accept and pay for such services for
the Transitional Period at a rate of $10,000 per month. Executive shall also be
entitled to any amounts due under Section 3(g) above during such Transitional
Period. During the Transitional Period, the Company further hereby agrees to
provide the Executive at its own expense with office space at the Company’s
principal offices and with a dedicated assistant (who may have other duties in
addition to his or her duties to the Executive). Such office shall be at the
Company’s principal offices. The Executive hereby agrees to provide an annual
average of at least 20 hours of service per month. Subject to recommendation of
the Governance Committee, nomination by the Board and election by the
shareholders, and any applicable Board policy, the Company acknowledges and
agrees that it is expected that the Executive will remain a member of the Board
until he attains age 75, and after age 75 may remain such a member until such
time as shall be determined by the Board, subject to the above-mentioned
nomination and election factors. During the Transitional Period and to the
extent the Executive is a non-employee director of the Company, the Executive
will receive the standard fees payable to non-employee directors of the Company
and will remain eligible to receive equity incentive grants received at the same
time and on the same terms as applicable other non-employee directors of the
Company from time to time.

(b) Notwithstanding anything to the contrary in Section 7(a) hereof, the
Executive may elect, with the approval of the Chief Executive Officer of the
Company, to continue to provide services during the Transitional Period as an
employee of the Company rather than as an independent contractor until the
earlier of the Executive’s resignation from the Company or the end of the
calendar year in which the Executive attains age 72. If the Executive continues
to provide services to the Company thereafter, he shall do so solely as an
independent contractor for the balance of the Transitional Period. The Executive
hereby acknowledges and agrees that if he so elects to provide services as an
employee of the Company during the Transitional Period he shall not be entitled
during such period to participate in, and his service

 

9



--------------------------------------------------------------------------------

during such period shall not count for eligibility, vesting or benefit accrual
purposes under any pension, welfare, equity or cash incentive, deferred
compensation or any other employee benefit plan or arrangement of the Company,
or any fringe benefit or employee services plan, program, policy or practice of
the Company, and that he shall provide such services solely on an at-will basis,
subject to termination by the Company at any time for any reason or no stated
reason with no right to any payment or benefit as a result of or in connection
with such termination, provided, however, that the Executive will be entitled to
any amounts due under Section 3(g) above. In no event will any employment under
this Section 7 be considered part of the Employment Period, nor will the Change
of Control Agreement have any force or effect during the period of employment
under this Section 7.

8. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder.

9. Nonassignability; Binding Agreement.

(a) By the Executive. Neither this Agreement nor any or all rights, duties,
obligations or interests hereunder shall be assignable or delegable by the
Executive.

(b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets, but no such assignment by the Company
shall relieve the Company of its obligations hereunder without the Executive’s
consent.

(c) Binding Effect. This Agreement shall not be binding upon, nor inure to the
benefit of, the parties hereto, any successors to or assigns of the Company,
except in accordance with the terms of Section 9(b) hereof, or to the
Executive’s heirs or the personal representatives of his estate, except as a
result of the Executive’s death or disability.

10. Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law.

11. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

12. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New York, except as superseded by applicable
federal law, without giving effect to its conflicts of law provisions.

 

10



--------------------------------------------------------------------------------

13. Entire Agreement; Supersedes Previous Agreements. This Agreement contains
the entire agreement and understanding of the parties hereto with respect to the
matters covered herein and supersedes all prior or contemporaneous negotiations,
commitments, agreements and writings with respect to the subject matter hereof,
all such other negotiations, commitments, agreements and writings shall have no
further force or effect, and the parties to any such other negotiation,
commitment, agreement or writing shall have no further rights or obligations
thereunder. Notwithstanding the foregoing, the Change of Control Agreement and
any equity award agreement outstanding as of the Effective Date (and any equity
incentive plan pursuant to which such awards were granted) shall remain in full
force and effect in accordance with their terms, provided, however, that the
June 2, 2006 equity awards shall be modified in accordance with Section 4(c)
hereof. The Executive acknowledges that he has not been induced to enter into
this Agreement by any representation, warranty or undertaking not expressly
incorporated into it. The Executive agrees and acknowledges that his only rights
and remedies in relation to any representation, warranty or undertaking made or
given in connection with this Agreement (unless such representation, warranty or
undertaking was made fraudulently) will be for breach of the terms of this
Agreement, to the exclusion of all other rights and remedies (including those in
tort or arising under statute).

14. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

15. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

16. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

Genesee & Wyoming Inc.

66 Field Point Road

Greenwich, CT 06830

Attn. General Counsel

To the Executive:

Mr. Mortimer B. Fuller III

6 Island Drive

Rye, New York 10580

 

11



--------------------------------------------------------------------------------

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.

[continued on next page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

 

GENESEE & WYOMING INC.   By  

/s/ John C. Hellmann

  Name:     MORTIMER B. FULLER III  

/s/ Mortimer B Fuller IIII

 

 

13



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND GENERAL RELEASE AGREEMENT

This Waiver and General Release of All Claims Agreement (this “Release”) is
entered into as of the date indicated on the signature page of this Release by
Mortimer B. Fuller III (“the Executive”) and Genesee & Wyoming Inc. (the
“Company”).

The Executive has been employed by the Company pursuant to the Employment
Agreement, dated May 30, 2007, between the Company and the Executive (the
“Employment Agreement”). Any term not defined herein shall have the same meaning
as under the Employment Agreement. In consideration for the payments and
benefits set forth in Section 4(c) of the Employment Agreement, the Executive
agrees as follows:

(a) General Release. (i) The Executive for himself, and for his agents,
assignees, attorneys, heirs, administrators, representatives, executors,
successors and assigns (collectively, the “Releasors”), does hereby irrevocably
and unconditionally release, acquit and forever discharge the Company and their
predecessors, successors, subsidiaries, affiliates and divisions (the “Company
Group”) and all of their current and former trustees, officers, directors,
partners, shareholders, employees, consultants, independent contractors, agents,
assigns and representatives, including without limitation all persons acting by,
through, under or in concert with any of them (together with the Company Group,
individually and collectively, the “Company Group Releasees”), from any and all
charges, complaints, claims, controversies, liabilities, demands, promises,
actions, causes of action, suits, rights, grievances, proceedings, costs,
expenses, damages, debts, taxes, allowances, and remedies (including attorneys’
fees and costs) of any nature whatsoever, known or unknown, whether in law or
equity (individually and collectively, “Claims”), including, but not limited to,
those Claims arising out of the Executive’s employment or termination of
employment with the Company, which the Executive may have by reason of any
matter, cause, act, or omission.

(ii) This Release includes a release of all rights and Claims under, as amended,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Rehabilitation Act of 1973, the Civil Rights Act of 1866 and
1991, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Equal Pay Act of 1963, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act of 1938, the Older Workers
Benefit Protection Act of 1990, the Occupational Safety and Health Act of 1970,
the Worker Adjustment and Retraining Notification Act of 1989, the
Sarbanes-Oxley Act of 2002, as well as any other federal, state or local
statute, regulation or common law regarding employment, employment
discrimination, termination, retaliation, equal opportunity, or wage and hour.
The Executive specifically understands that he is releasing Claims based on age,
race, color, sex, sexual orientation or preference, marital status, religion,
national origin, citizenship, veteran status, disability, and other legally
protected categories.

(iii) Notwithstanding anything herein to the contrary, the sole matters to which
the Release does not apply are: (i) the Executive’s rights under this Release
and the Employment Agreement to the extent that such rights are intended
thereunder to survive the termination of employment and (ii) the Executive’s
rights under any tax-qualified pension or claims for accrued or vested benefits
under any other any applicable welfare, equity compensation or other benefit
plan maintained by the Company or under COBRA.

 

14



--------------------------------------------------------------------------------

(b) No Claims. The Executive agrees that prior to the date hereof, he has not
instituted, assisted or otherwise participated in connection with, any action,
complaint, claim, charge, grievance, arbitration, lawsuit, or administrative
agency proceeding, or action at law or otherwise against the Company Group
Releasees or any member thereof, and for himself and all the Releasors waives
the right to pursue individually or collectively any Claims against any Company
Group Releasees under any applicable dispute resolution procedure, including any
arbitration policy.

(c) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive, including, without limitation, the
Executive’s obligations under the Employment Agreement, the Executive hereby
unconditionally releases and forever discharges the Company Group Releasees from
any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). The Executive acknowledges that: (i) this entire Release is
written in a manner calculated to be understood by him; (ii) he has been advised
to consult with an attorney before executing this Release; (iii) he was given a
period of twenty-one days within which to consider this Release; and (iv) to the
extent he executes this Release before the expiration of the twenty-one day
period, he does so knowingly and voluntarily and only after consulting his
attorney. The Executive shall have the right to cancel and revoke this Release
by delivering notice to the Company pursuant to the notice provision of
Section 16 of the Employment Agreement prior to the expiration of the seven-day
period following the date hereof, and the payments and provision of benefits
under Section 4(c) of the Employment Agreement shall not become effective, and
no payments or benefits shall be made or provided thereunder, until the day
after the expiration of such seven-day period (the “Revocation Date”). Upon such
revocation, this Release and the afore-mentioned severance provisions of the
Employment Agreement shall be null and void and of no further force or effect.

(d) No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.

(e) Governing Law. All matters affecting this Release, including the validity
thereof, will be governed by, and construed in accordance with, the laws of the
State of New York.

(f) Enforceability. In the event that any provision of this Release should be
held to be invalid or unenforceable, each and all of the other provisions of
this Release shall remain in full force and effect. If any provision of this
Release is found to be invalid or unenforceable, such provision shall be
modified as necessary to permit this Release to be upheld and enforced to the
maximum extent permitted by law.

(g) Entire Agreement. This Release sets forth the complete understanding between
the Executive and the Company in respect of the subject matter of this Release
and supersedes all prior agreements relating to the same subject matter. The
Executive has not relied upon any representations, promises or agreements of any
kind except those set forth herein in signing this Release.

 

15



--------------------------------------------------------------------------------

(h) Amendment. This Release may not be amended except by a written agreement
signed by both parties which specifically refers to this Release.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

 

ACCEPTED BY GENESEE & WYOMING INC.   Signed:  

 

  Name:  

 

  Date:  

 

  ACCEPTED BY EXECUTIVE:   By:  

 

  Date:  

 

 

 

17